—Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 17, 1997, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
In addition to his full-time job, claimant had a part-time position as a weekend night auditor at a hotel. Claimant notified the hotel that he was resigning for personal reasons but agreed to continue working until a replacement was hired. When a replacement was found on May 28, 1997, claimant was advised that his last day of employment would be June 8, 1997. Although claimant was terminated from his full-time job on May 29, 1997 for violating company policy, he declined the ensuing offer to continue his part-time employment at the hotel beyond June 8, 1997. The Unemployment Insurance Appeal Board subsequently ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause. We affirm. A claimant who voluntarily leaves his or her “last employment” without good cause is disqualified from receiving unemployment insurance benefits (Labor Law § 593 [1]; see generally, Matter of Gruber [New York City Dept. of Personnel — Sweeney], 89 NY2d 225). Here, claimant’s last employment was with the hotel, and the fact that he no longer wanted to work on weekends did not constitute good cause for leaving. Claimant’s remaining contentions have been reviewed and found to be lacking in merit.
Mercure, J. P., Crew III, Peters, Spain and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.